DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29th, 2021, has been entered.
 
Response to Amendment
Applicant’s Remarks/Arguments filed on July 29th, 2021, have been carefully considered.
Claims 1, 3, and 10 have been amended.
No claim have been canceled or added.
Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the examiner fails to find a comprehensive teaching in the specification that describes the flush as including both the “data for the modification and the journal indicating the modification” to the nonvolatile memory device during a third time. The specification teaches flushing in paragraphs 0069-0071, however no detailed explanation can be found that mentions flushing both together. Furthermore, the examiner fails to find detailed support for a third time. The examiner has found teachings in paragraph 0082 for how the terms “first”, “second”, and “third” should not be considered limiting. The examiner request the applicant provide where adequate teachings are located in the specification that states both the data for the modification and the journal are flushed to nonvolatile memory at the same time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amidi et al. [US2018/0018171] in view of Ware et al. [US2016/0342487] further in view of Georgiev [US7,433,898]. Amidi teaches an apparatus, system, and method of byte addressable and block addressable storage and retrieval of data to and from non-.

Regarding claim 1, Amidi teaches a storage device comprising: 
a nonvolatile memory device [Amidi figure 1, feature 170 “Non-Volatile Memory”]; 
a random access memory including a first region and a second region [Amidi figure 1, feature 132 and 134 “Volatile Byte-Addressable Memory” and “Volatile Block-Addressable Memory”];
use the first region as a device memory [Amidi paragraph 0028, lines 6-7 “…a volatile byte-addressable memory (e.g. DRAM, MRAM)…”];
use the second region of the random access memory to store data for a modification during first time [Amidi paragraph 0028, lines 7-8 “…as a local cache for a non-volatile block-addressable memory (e.g. SSD cache, SSD buffer)…”(The examiner has determined the volatile memory acting as a cache does not preclude the cache/buffer from reading on a second region of the random access memory that stores modification data, since all of the limitations are met. The examiner has also determined that since modification is a broad term, that a SSD buffer is typically used to combine new data with old data when blocks are updated thus the buffer stores modification data since the new data is modifying the data stored in the SSD and thus reads on the claim limitations.)];
expose a user region of the nonvolatile memory device to an external host device as a first access region of a block unit [Amidi abstract “…The hybrid memory system 
expose the second region of the random access memory to the external host device as both a second access region of the block unit and a third access region of a byte unit [Amidi figure 1, feature 132 and 134 “Volatile Byte-Addressable Memory” and “Volatile Block-Addressable Memory” and paragraph 0028, middle lines “…the host computer system…communicates…via a storage driver…the storage drive could be programmed to allow hybrid memory apparatus 100 to be seen as both a volatile byte-addressable memory (e.g. DRAM, MRAM) and as a local cache for a non-volatile block-addressable memory (e.g. SSD cache, SSD buffer) (and hence a cache to a non-volatile SCM) to host applications, and controls queuing capabilities, out of order execution capabilities, commands, and responses of the controller to status queries to the host application...”(emphasis added)(Applicant admits in the response that the volatile byte-addressable memory is used as volatile byte-addressable memory by the host. The examiner has determined the volatile block-addressable memory is also exposed to the host since the reference teaches “to be seen as both” and “to host applications” which means that the cache memory has to be exposed to the host to be accessible to the host applications. Figure 1 also show the data, CMD, and controls come from the host controller to the volatile block addressable memory. If it was to only be served as a cache to the non-volatile memory then it would have direct connections to the non-volatile memory which it does not have. Thus the examiner maintains the volatile block-addressable memory is exposed to the host.].

However, Ware does teach a controller configured to [Ware paragraph 0048, middle lines “…The buffer 602 can coordinate access to the DRAM devices 206 in order to track data change units for journaling by the NVDIMM controller 604….”], use the second region of the random access memory as a journal memory to store a journal [Ware paragraph 0058, first half “…The volatile memory device 804 handles full-speed application write traffic with a processing system 802. In the two-tiered memory system 800, a journal of updates 806 can be stored in the volatile memory device 804. The journal of updates 806 may be a log of write data, a log journal of address of write operations to capture the write data from address locations, a dirty page map, or some combination thereof…” and paragraph 0054, last lines “…one or more DRAM devices can be used for the memory 610 for journaling…” and  figure 8, features 804 and 806, “Volatile Memory Device” and “JNL”] indicating modification during a second time [Ware paragraph 0058, lines 9-11 “…the updates since the last image was installed in the non-volatile memory device 810 can be captured 803 for the journal of updates 806…”(The examiner has determined since the second time is undefined, the BRMI for the second time would be the first time being when the image was installed and the second time would be any data written since that time which would be a modification to the image. Thus Ware teaches the journals are updates since the last image.)].
Amidi and Ware are analogous arts in that they both deal with data storage.

Amidi and Ware fail to explicitly teach flushing the data for the modification and the journal indicating the modification to the nonvolatile memory device during a third time. However, Georgiev does teach flushing the data for the modification and the journal indicating the modification to the nonvolatile memory device during a third time [Georgiev column 4, lines 42-53 “…After successfully flushing contents of the journal to the shared storage system, the processor in the first computer processor initiates storage of the file system metadata in the cache, including any modifications (e.g., the change), to the shared storage system. Thus, in order to flush contents of the metadata cache including any modifications, the first computer first stores the journal to the shared storage device and then proceeds to flush the modified data in cache to the shared storage system. Replaying the journal of the first computer can be useful when the first computer experiences a crash when attempting flush contents of the cache to the shared storage device…”(The examiner has determined that Georgiev teaches both 
Amidi, Ware, and Georgiev are analogous art in that the both teach data storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Amidi and Ware with Georgiev’s flushing techniques for the benefit of providing rapid recovery after a failure, reducing a need for complex backup software for the shared storage system, and distributing support duties among multiple computers in a cluster [Georgiev 6, lines 39-43 “…rapid recovery after a failure, reduce a need for complex backup software for the shared storage system, distribute support duties among multiple computers in a cluster…”]. 
Wherein the modification is for data of the user region [Ware paragraph 0058, lines 9-11 “…the updates since the last image was installed in the non-volatile memory device 810 can be captured 803 for the journal of updates 806…”].

Regarding claim 2, as per claim 1, Amidi teaches the controller is configured to support a write operation of the byte unit and a read operation of the block unit with regard to the second region [Amidi paragraph 0031, middle lines “…include writes to volatile byte-addressable memory 132, writes to the volatile block-addressable memory 134, writes to the non-volatile memory 170, reads from volatile byte-addressable memory 132, reads from the volatile block-addressable memory 134, reads from the 

Regarding claim 3, Ware teaches the controller is configured to, perform the read operation of the block unit with regard to the second region based on a recovery mode of the storage device [Ware paragraph 0070, middle lines “…For example, a processing system can send a command to initialize an archiving mode of the multi-tier memory system in which the multi-tier memory system stores a backup of the data in non-volatile memory in the multi-tier memory system. The multi-tier memory system can receive the command from the processing system to archive a state of data stored in the one or more memory devices of the first memory type in the one or more memory devices of the second memory type. In another embodiment, the multi-tier memory system may be in archive mode at power up…”(The examiner has determined the archive mode to have the same functionality as applicant’s recovery mode.)], and perform the write operation of the byte unit with regard to the second region based on a normal mode of the storage device [Ware paragraph 0070, middle lines “…If the multi-tier memory system is not in the archive mode at block 1002, the processing logic operates in a normal mode where the first volatile memory device (first memory type) without archiving (block 1004), and returns to block 1102…”].

Regarding claim 4, as per claim 1, Amidi teaches the controller is configured to, based on a request received from the external host device, provide the request to the nonvolatile memory device based on the request including a logical block address that is within the user region [Amidi paragraph 0033, first lines “…A host address comprising a block-addressable address comprises a logical address that is forwarded to address translation circuit 150, which translates the logical address into a physical block address for an address block…”], and provide the request to the second region based on the request including a logical block address that is within the second region [Amidi figure 2C, feature “Forwarding translated source address and translated destination address to corresponding volatile memory controller and corresponding non-volatile memory controller”]. The examiner has determined it would the accepted operation of memory for a memory system to send a request to the actual memory it is addressing.

Regarding claim 6, as per claim 1, Ware teaches the controller is further configured to, back up data stored in the second region to the nonvolatile memory 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amidi’s first and second volatile memories with Ware’s backup power supply for the benefit of operational efficiency and lower costs by creating a robust persistent memory system using blends of memory technologies [Ware paragraph 0031, first lines “…maximizing information technology (IT) operational efficiency by creating a robust persistent memory system with higher performance and lower operational cost and lower material costs than conventional solutions. The embodiments described herein may provide 

Regarding claim 7, as per claim 1, Ware teaches comprising an auxiliary power source includes a tantalum capacitor or a super capacitor [Ware paragraph 0033, first lines “…which use a backup battery or supercapacitor to sustain power to the volatile DIMM for up to a specified amount of time…”], wherein the auxiliary power source is configured to, charge when the power is supplied by the external host device, and supply power to the storage device during the interruption of power from the external host device [Ware paragraph 0033, first lines “…which use a backup battery or supercapacitor to sustain power to the volatile DIMM for up to a specified amount of time…”]. The examiner has determined it is inherent in the teachings of super capacitor back up that the capacitor is charged when connected to host power and discharged when host power is interrupted, otherwise there would be no way for the capacitor to recharge.

Regarding claim 8, as per claim 1, Ware teaches the nonvolatile memory device further includes an over-provision region not exposed to the external host device, wherein the controller is further configured to back up the data stored in the second region to a free storage space of the user region or the over-provision region of the nonvolatile memory device [Ware paragraph 0070, middle lines “…For example, a processing system can send a command to initialize an archiving mode of the multi-tier memory system in which the multi-tier memory system stores a backup of the data in 

Regarding claim 9, as per claim 1, Ware teaches the second region includes segments, and wherein the controller is configured to back up the data stored in the second region by storing the data in segments, that are selected from the segments of the second region, into the nonvolatile memory device [Ware paragraph 0058, first lines “…a log journal of address of write operations to capture the write data from address locations…” and paragraph 0043, first lines “…the CA buffer captures a runtime image update 301 of data stored in the volatile type memory 306 and stores the runtime image update 301…”]. The examiner has determined the image to contain multiple addresses which make up a segment of data which is then stored in the second region as a journal. 

.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amidi et al. [US2018/0018171] in view of Ware et al. [US2016/0342487] in view of Georgiev [US7,433,898] further in view of Benedict et al. [US2017/0230180]. Amidi teaches an apparatus, system, and method of byte addressable and block addressable storage and retrieval of data to and from non-volatile storage memory. Ware teaches high performance persistent memory. Georgiev teaches methods and apparatus for shared storage journaling. Benedict teaches including node and process identifiers in a transaction.

Regarding claim 5, as per claim 1, Amidi teaches the controller is configured to, based on a request received from the external host device, translate a logical block 
Amidi, Ware, and Georgiev fail to teach translating a virtual address into a second physical address corresponding to the virtual address from among the physical addresses of the second region based on the request including the virtual address that is within the second region. However, Benedict does teach translating a virtual address into a second physical address corresponding to the virtual address from among the physical addresses of the second region based on the request including the virtual address that is within the second region [Benedict paragraph 0024, all lines “…Address translation can refer to translating an address for a transaction between a first address space and a second address space. As examples, address translations can include an address translation from a first physical address space to a second physical address space, an address translation from a virtual address space to a physical address space, an address translation from a physical address space to a virtual address space, and an address translation between a first virtual address space and a second virtual address space…”]. The examiner has determined that virtual address translation can be implemented on any storage location including the second region.
Amidi, Ware, Georgiev, and Benedict are analogous art in that the both teach data storage.
.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139